Citation Nr: 0703700	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1996.

By rating decision dated in February 2004, the Regional 
Office (RO) reopened the veteran's previously finally denied 
claim for service connection for bilateral hearing loss 
disability, but denied the reopened claim de novo.  The 
veteran appealed this determination to the Board of Veterans' 
Appeals (Board) which, in a September 2005 decision, found 
that that evidence submitted by the veteran was new and 
material, and reopened the claim for service connection for 
bilateral hearing loss disability.  It remanded the reopened 
claim to obtain additional medical evidence.  The case was 
again before the Board in June 2006, at which time it was 
again remanded to obtain additional medical evidence.  The 
case is again before the Board for appellate consideration.


FINDING OF FACT

The competent clinical evidence of record does not 
demonstrate that the veteran has current bilateral hearing 
loss disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service,  and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.6(c)(1), 3.102, 
3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of October 2003, September 2005, March 2006, and July 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence, and 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

It is unclear from the record whether in the VCAA notice 
letters the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The AOJ 
letters noted above informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.



Legal Criteria
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Legal Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  In order to establish 
service connection on a nonpresumptive direct basis, the 
veteran must provide evidence of a current disability, an in-
service injury or disease, and a nexus between the current 
disability and an in-service injury or disease.  In terms of 
an in-service injury or disease, the veteran's service 
medical records do not refer to a complaint or finding of 
hearing loss while in service.  The record reflects that the 
veteran underwent several audiometric testings during 
service.  However, none of the results from these evaluations 
(which reflected pure tone thresholds that ranged from 0 to 
20 decibels) demonstrated hearing loss, as defined by Hensley 
v. Brown, 5 Vet. App. 155 (1993), hearing loss "disability" 
for VA compensation purposes, per 38 C.F.R. § 3.385, or a 
change in hearing ability that has been noted to be 
clinically significant.

The Board notes that, although hearing loss was not 
demonstrated in service, the Board observes that the veteran 
can establish service connection on the basis of post-service 
evidence of a nexus between current hearing loss disability 
and service.  38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Also, under 38 U.S.C.A. § 1154 (a) 
(West 2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service. 

The veteran has alleged his hearing loss disability was 
incurred in service as a result of exposure to rifle fire 
when he qualified on the shooting range, as well as due to 
exposure to the noise of helicopters and airplanes while he 
worked in security on the flight line.  The veteran's DD Form 
214 reflects that the veteran's primary military occupational 
specialty was that of a security guard.  A June 1986 in-
service hearing conservation data form also reflects that the 
location of the veteran's work was on the 1st deck.  As such, 
the Board finds that it would have been consistent with the 
circumstances of the veteran's service for him to have been 
exposed to noise in service.  

However, the record does not reflect that the veteran has 
current bilateral hearing loss "disability" for VA 
purposes.  In this regard, on VA audiological evaluation in 
January 1997, the reported pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
15
LEFT
5
5
0
15
5

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
Although the veteran indicated that he was exposed to rifle 
fire when he qualified on the shooting range, he did not 
report any problems with his hearing.  The examiner reported 
that the veteran's hearing was within normal limits 
bilaterally.

Likewise, on VA audiological evaluation in October 2006, the 
reported pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
20
LEFT
20
15
5
20
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  

The Board observes that such reported auditory thresholds 
reflect impaired hearing.  Normal hearing is from 0 to 20 
decibels, and higher levels indicate some degree of hearing 
loss.  See, Hensley v. Brown, Vet. App. 157 (1993).  
Nevertheless, the Board finds that such impaired hearing does 
not rise to the level of hearing loss "disability" for VA 
purposes.  As stated above, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

The veteran also submitted to audiological evaluations in 
August 2003 and October 2005.  However, these audiological 
reports contains uninterpreted results of his pure tone 
threshold evaluation.  The Board notes that it is precluded 
from interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  

Thus, in the absence any evidence to the contrary, the Board 
concludes that the competent evidence of record fails to 
demonstrate that the veteran has current bilateral hearing 
loss disability for VA purposes.  Although the veteran 
asserts that he has current bilateral hearing loss disability 
that is etiologically related to service, he, as a layperson, 
is not competent to provide an opinion requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Although the 
Board concludes that the evidence is sufficient to establish 
that the veteran was exposed to noise in service, the 
competent evidence of record fails to establish the presence 
of current bilateral ear hearing loss disability for VA 
purposes.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


